Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 1 of 15

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

oo ---X

UNITED STATES OF AMERICA ex rel., and

MICHAEL I. LEVINE, M.D., Docket No.: 12-cv-05103-LGS

 

Plaintiff-Relator,
Vv.

ROBERT MATALON, MD, JOSEPH SHAMS, MD,
DANIEL MATALON, MD, ALBERT MATALON, M.D,
VASCULAR ACCESS CENTERS (and each of its
subsidiary and/or related Corporations),

JAMES McGUCKIN, MD (and any and all clinics owned,
run, managed or operated by him),

PHILADELPHIA VASCULAR INSTITUTE,

Defendants.
wanenen- -- x

 

DEFENDANT DR. JOSEPH SHAMS, M.D.’S REPLY MEMORANDUM OF
LAW IN FURTHER SUPPORT OF HIS MOTION TO DISMISS
THE AMENDED COMPLAINT

COHEN TAUBER SPIEVACK & WAGNER P.C.
420 Lexington Avenue, Suite 2400
New York, New York 10170
Tel.: (212) 586-5800

Counsel for Defendant Dr. Joseph Shams, MD

{00405309.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 2 of 15

TABLE OF CONTENTS

Table of Authorities ........ccccccccccccsececesesescecceseececsenecevevevsscucecsuesssesesuevecceececesersesesescessseeeescasersenseneceeees# i
PRELIMINARY STATEMENT .........cccccccesesessestsssesssssssssssscsecessssusssececscesececccecesseseseneeesesseseeeeeeeecses 1

ARGUMENT

I. THE AMENDED COMPLAINT SHOULD BE_DISMISSED BECAUSE LEVINE IS
NOT AN “ORIGINAL SOURCE”... ciceccccccscessssssssssssesssessssssessseesesseeesessasesesseeseeeeeey 2

Il. THE AMENDED COMPLAINT SHOULD _BE DISMISSED PURSUANT TO RULE

L2(B)(6) ..ecceccescesccsessecesevecssececseceneaesececeeseseneseessseseeseeesssessssauseesssssessevseseesaaeaesareaseaseneeagens 5
A. The Amended Complaint Should Be Dismissed for Failure to Plead Particularized

Facts Showing a Violation of the FCA... eeceeeneceneeeeneeeeteseesessssceeresseresasenseseneareas 5

B. The Allegations in the Amended Complaint are Time-Barred........c cece ssereeeeeeeneees 8

Il. THE COURT SHOULD CONSIDER THE EXHIBITS ATTACHED TO THE
MOTION TO DISMISS AND NOT CONVERT THIS MOTION INTO ONE FOR
SUMMARY JUDGMENT 1.0... ccceesetenecenscsseesesseresesrenseerseecsesessteseeeenseessaeeeaeey 9

CONCLUSION occ eeeceecesesssceseceeecnsesneesscseecsscsssesressssssenssesssuseesssssceeceesssenseesecsaesseseneeseeeneenes 11

{00405309.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 3 of 15

 

TABLE OF AUTHORITIES
Page(s)

Cases
U.S. ex rel. Aryai v. Skanska,

09 CIV. 5456 (LGS), 2019 WL 1258938 (S.D.N.Y. Mar. 19, 2019)... eeeeceeseeseetseeeeeees 3,4
Bell Atl. Corp. v. Twombly,

550 U.S, 544 (2007) oo. .cccccccccccsecssesneceneceseeseceecneeceesseeeeceseceaesseseaeceerteessecsieeeeeesesensessssseesseeseeey 7
U.S. ex rel. Chorches for Bankr. Est. of Fabula v. Am. Med. Response, Inc.,

865 F.3d 71 (2d Cir. 2017) occ eeccescesseesseeeeenseeeneessersseseseessessesssessscssecessessesssesareseseesenes passim
Hayes v. Dept. of Educ. of City of New York,

20 F. Supp. 3d 438 (S.D.NLY. 2014) oo. ee ceccesceneeeereneenecsseesssceesessceaesseeeseesassseeessesseesasenees 8,9
Krasner vy. Episcopal Diocese of Long Island,

374 F. Supp. 2d 306 (E.D.N.Y. 2005)... ccceesesecceeeseetecnesneeeeeneesssenesaeeaesnecsersesssassassesseenessneens 10
U.S. ex rel. Piacentile v. Amgen, Inc.,

336 F. Supp. 3d 119 (E.D.N.Y. 2018) occ eceeceseceteeeseereecnseenecsseeseesseesaeeeesaeessesnssseseeeeraeeneees 7
U.S. ex rel. Smith v. Yale Univ.,

415 F. Supp. 2d 58 (D. Conn. 2006)... ce cecccsccesesseceeesseeneeseeeeaecseeeecnseesseceeseseesseessessesssenseesas 6
U.S. ex rel. Tessler vy. City of New York,

712 Fed. Appx. 27 (2d Cir. 2017)... ceecessscesserscsenecenersecneecneeesesssessenseesaesaerseceseenesceseeseeseeeenees 7
Ping Chen ex rel. U.S. v. EMSL Analytical, Inc.,

966 F. Supp. 2d 282 (S.D.N.Y. 2013) ....ccccescescecsecensceeecseeesecneceecesecneeeceseseseceaeenesensesaeesneensees 4
Inre UBS AG Sec. Litig.,

No. 07 CIV. 11225 RJS, 2012 WL 4471265 occ ceccesseceseseeeteceetereeneeseessersessesrsesessaessaens 2,8
Statutes
31 U.S.C. § 373 O(O)(4) oe eeceececccscttecteetseeeeeeesecacenecsseeseesenerseesseceeesneseaeceaseneecsascasseseeenessneeseevseenes 2, 3
New York False Claims Acta... cccecesccssesseeseceseceeecneeeneceecersesseseesseseeeeerenesesscesseseesieesesenessseseeees 1
Other Authorities
Federal Rules of Civil Procedure Rules 12(b)(1) and 12(b)(6) ..... eee eeeeseeeceneerereeeeseensaeseneensaee 1
Rule 9(D) occ eeececcsesseessessecesecneesaeeseeseseaeseseeeseeseeesecnenceasessevseseadenaaeseseerneessaesaeeesasssecsaseneersesesenseseneees 5
Rule 12(D)(1) occ eeceescecseeseessetseceseeaeeeeeeseesenessevsnessesenecnaessseceesseseseeseeesecestesassatesseseneceseseasusaeeeesee 1,3

{00405309.DOCX:3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 4 of 15

Rule 12(B)(6)......ccccceeceescesseceeeesnecneeeneeeneeeseesseceseesscesesssessenseesseeessseseeseusesecseseaseneessesseesaeeaeseneenssneeeee®

Rule 15(C)(L)(B) oo. ceeccecccceseccsseceseeccseecsaeeeneecenneeseeenseeeeeeneeeeeseeessaeeeueeseecenesesseeseeeneeseasesseeseneeeneeeneeey

il
{00405309,.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 5 of 15

Shams!, by his counsel, respectfully submits this reply memorandum of law in further
support of his motion to dismiss the Amended Complaint pursuant to Rules 12(b)(1) and 12(b)(6)

of the Federal Rules of Civil Procedure.”

PRELIMINARY STATEMENT

As demonstrated in the moving brief, the Amended Complaint is long on innuendo and
short on specific facts demonstrating that Shams—not Beth Israel, McGuckin, or American Access
Care—engaged in improper self-referrals for the purpose of submitting false Medicare claims.
Levine’s allegations are pure speculation and conjecture based on a single direct communication
with Shams in 2009, concerning a patient (not alleged to be a patient of Shams) who was referred
for an allegedly unnecessary follow-up appointment (though not by Shams), that the patient never
attended and for which there was never any claim submitted to Medicare.

Levine’s opposition does nothing to alter the conclusion that his threadbare allegations of
fraudulent conduct are ripe for dismissal. First, his contention that he is an “original source” not
only relies upon an incorrect version of the relevant statute, but also fails to address that he used
second-hand information about other qui tam actions as the basis for why he believes Shams
committed an FCA violation. Consequently, this Court lacks subject matter jurisdiction and the
matter must be dismissed pursuant to Rule 12(b)(1).

Second, Levine’s contention that he adequately pled viable FCA claims hinges on his hope

that the Chorches case, which slightly altered the pleading requirements for FCA claims, permits

 

' Defined terms used herein have the same meaning as in the moving brief.

? On October 30, 2019, Levine filed a corrected version of his Amended Complaint, which removed references to the
State of New York and the New York False Claims Act (ECF Dkt. No. 186). (Supplemental Declaration of Stephen
Wagner, dated December 18, 2019, Ex. A.) Because the corrected version of the pleading did not alter the substantive
allegations, or paragraph sequencing, of the prior iteration of the pleading, the Court should apply Shams’ motion to
dismiss against the operative, corrected pleading (ECF Dkt. No. 186), rather than the Amended Complaint.

{00405309.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 6 of 15

him to proceed on ill-pled claims. His reliance Chorches is entirely misplaced because he has not
adduced specific facts supporting a strong inference of fraud, which is a necessary prerequisite to
Chorches’ modified pleading standard.

Third, the claims are untimely. Levine cannot rely on the submissions to Medicare in 2012-
2017 to pull his claims within the statute of limitations, as there is no nexus alleged between any
such claims and any purportedly fraudulent conduct that occurred in 2009. Moreover, contrary to
Levine’s position in opposition, he cannot rely on the relation-back doctrine, which is unavailable
to relators in FCA gui tam actions.

For these reasons, as set forth more fully below and in the moving brief, Shams’ motion
should be granted, and the Amended Complaint dismissed with prejudice.

ARGUMENT

I. THE AMENDED COMPLAINT SHOULD BE
DISMISSED BECAUSE LEVINE IS NOT AN “ORIGINAL SOURCE”

Levine is not an original source because (i) he fails to allege any personal knowledge of
Shams’ medical or billing practices (aside from a single phone call) and (ii) second-hand
allegations about American Access Care and McGuckin form the crux of the fraud allegations in
the Amended Complaint. Because the only conceivably fraudulent conduct allegedly occurred in
2009, the pre-2010 version of 31 U.S.C. § 3730(e)(4) applies as a jurisdictional bar to this action.

In opposition, Levine fails to address (and indeed concedes sub silentio) that, if the pre-
2010 version of the FCA applies, the jurisdictional bar applies to this case and the action must be
dismissed. (See Opp. Br. at 20-21.) See, e.g., Inre UBS AG Sec. Litig., No. 07 CIV. 11225 RIJS,

2012 WL 4471265, at *21 n.19, *23 n.22 (S.D.N.Y. Sept. 28, 2012) aff'd sub nom. City of Pontiac

{00405309.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 7 of 15

Policemen’s & Firemen’s Ret. Sys. V. UBS AG, 752 F.3d 173 (2d Cir. 2014) (arguments not
addressed in an opposition brief are deemed waived).

Instead, Levine contends that the 2010 amendment to 31 U.S.C. § 3730(e)(4) applies and
that, pursuant to such amendment, it is Shams’ burden to prove that Levine did not rely on public
disclosures. Levine is incorrect. First, Levine applies the wrong version of the statute; Levine
bears the burden of establishing that he is an original source under the pre-2010 version. Levine
cannot rely on Shams’ alleged submission of Medicare claims between 2012 to 2017 to pull his
claim within the ambit of the post-2010 version of the statute. As discussed below, there is no
nexus between any alleged fraudulent conduct and the later Medicare claims submitted by Shams
or Beth Israel. They were allegedly submitted years later and have no bearing or relationship to
patient RG, the only patient for whom Shams (rather than unnamed physicians at Beth Israel)
allegedly scheduled a follow-up appointment (which RG never attended). By Levine’s logic, so
long as a physician is currently submitting claims to Medicare, the pre-2010 version of the statute
could never apply, which is false. See U.S. ex rel. Aryai v. Skanska, 09 CIV. 5456 (LGS), 2019
WL 1258938, at *3—4 (S.D.N.Y. Mar. 19, 2019).

Second, even if the current version of the statute applied, Levine concedes (Opp. Br. at 21)
that neither this District nor the Second Circuit has held that the defendant has the burden of
establishing that the relator relied on public information. As such, Levine’s burden-shifting

argument is entirely without support.

 

3 Levine states that the pre-2010 version is “irrelevant to this case,” but does not actually challenge Shams’ argument
that, if the pre-2010 version applies, his claims must be dismissed pursuant to Rule 12(b)(1).

{00405309.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 8 of 15

Third, even if Shams bears the burden, the allegations make plain that Levine did not rely
on his own personal knowledge in asserting claims against Shams.* The Amended Complaint
explicitly cites McGuckin and American Access Care as the basis for why Levine suspected that
Shams violated the FCA, and not any specific action by Shams. Ping Chen ex rel. U.S. v. EMSL
Analytical, Inc., 966 F. Supp. 2d 282, 300 (S.D.N.Y. 2013) (“Direct knowledge contemplates
knowledge obtained from actually viewing source documents, or first-hand observation of the
fraudulent activity that provides the grounds for the qui tam suit.””) (quotations omitted).

Levine contends that the Amended Complaint’s allegations are based on his own personal
experiences and observations, yet with the exception of a single telephone-call (4 87-88),° Levine
is tellingly unable to cite any personal interaction he had with Shams (see § 10, 14, 78-80, 82,
90, 94, 95, 110). And his attempts to detail his own personal conversations or experiences do not
advance his cause as they merely demonstrate that his suspicion of wrongdoing by Shams was
entirely colored by his knowledge of American Access Care. (See JJ 89, 90-91)

Similarly, that Levine’s approximation for the number of purportedly unnecessary
angioplasties was plucked from expert testimony in a different, publicly filed case, does nothing
to show that Levine had any independent knowledge of purportedly wrongful conduct by Shams.®
(Opp. Br. at 25). Consequently, Shams has met any necessary burden to demonstrate that Levine

is not an original source. (See Moving Br. at 12-14.)

 

* Levine is unable to cite a single case supporting his argument that Shams failed to carry his purported burden. (See
Opp. Br. at 23-26)

5 Levine’s single telephone call with Shams concerning one patient who never attended a purportedly unnecessary
follow-up appointment cannot be the basis for Levine to be an original source. See, e.g., Aryai, 2019 WL 1258938,
at *5-6,

§ Shams’ moving brief, at page 13, inadvertently cited | “128 & n.3”; the correct reference should have been to footnote
5 in the Amended Complaint.

{00405309.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 9 of 15

II. THE AMENDED COMPLAINT SHOULD
BE DISMISSED PURSUANT TO RULE 12(B)(6)

A. The Amended Complaint Should Be Dismissed for Failure to Plead Particularized
Facts Showing a Violation of the FCA

Shams’ moving brief thoroughly detailed how the Amended Complaint fails to allege
viable FCA claims pursuant to Rule 9(b), as Levine fails to (i) plead fraudulent conduct with
particularity; (ii) particularly allege the submission of any false claim relating to such allegedly
fraudulent conduct; and (iii) set forth allegations demonstrating a strong inference of fraudulent
intent. (Moving Br. at 15-22.) In response, Levine merely repeats or summarizes his
(insufficient) factual allegations without actually demonstrating that they meet the particularity
requirements under Rule 9(b). Aside from cases merely reciting boilerplate standards for qui
tam actions, Levine’s opposition is bereft of any case law or authority supporting his position.’

Levine’s opposition is most notable for the points he concedes. Among other things,
Levine does not contest (and therefore concedes) the following issues raised by Shams’ moving
brief: (i) there are no allegations concerning any false claim relating to RG, JO, or MH (let alone
any allegations concerning the dates on which any could have been submitted); (ii) the Amended
Complaint is devoid of factual allegations identifying when or where any patient actually
attended a medically unnecessary follow-up appointment; (iii) there is no factual allegation
conceming the specific date on which Levine spoke to Shams about RG; (iv) Shams is not
alleged to have personally scheduled RG’s follow-up visit to Beth Israel;’ (v) Levine only had

one conversation with Shams; (vi) the Amended Complaint does not explain how or why

 

? With the exception of Chorches, Levine’s opposition does not address the litany of cases cited by Shams which
dismissed similar FCA claims predicated on paltry factual allegations. (See Moving Br. at 15-22.)

® The opposition notes that “Shams’ self-scheduled vascular access procedures were medically unnecessary” (Opp.
Br. at 14), but this ignores that there is no allegation whatsoever that Shams ever made any purportedly improper self-
referrals.

{00405309.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 10 of 15

“everyone did it” was fraudulent; and (vii) the Amended Complaint does not allege that Shams
had any particular motive to commit fraud (there is no claim that his compensation from Beth
Israel was in any way tied to Medicare reimbursements).”

Levine’s reliance on Chorches is entirely misplaced. Chorches merely stands for the
proposition that a relator may make a marginally lesser showing that actual claims were
submitted to the government when (i) the claims are uniquely in the hands of the defendant and
(ii) there are sufficient “specific factual allegations” making it “highly plausible” that the
defendant submitted false claims. (Moving Br. at 19) Levine relies so heavily on Chorches
because he realizes that the Amended Complaint is short on specific facts and hopes that
Chorches’ ostensibly lessened pleading requirement will get the Amended Complaint over the
hump (it does not).!°

Levine’s factual allegations do not remotely rise to level of “highly plausible,” as the
pleading is bereft of specific facts supporting a strong inference of fraud: the entire theory of
Levine’s case is predicated on a single telephone call concerning a patient whom Shams did not
schedule for a follow-up appointment, in which Shams ambiguously said “everyone did it,” and
where the patient never actually attended any follow-up appointment. It would be patently
absurd to extrapolate an elaborate, decades-long fraudulent scheme—as Levine purports to do
here—from Levine’s single alleged interaction with Shams in 2009. Such threadbare allegations

do not pass muster under Chorches, which cautioned that the “standard must not be mistaken for

 

° Levine does not dispute that Shams’ claimed rise in Medicare billing rankings were attributable to a change in the
setting in which the procedures were performed. Nor does Levine challenge that a major limitation of CMS data is
that it may capture procedures performed by another physician (and not merely the physician under whose name the
bill was submitted to Medicare). :

10 While scienter may be pled generally, Levine’s own cited authority notes that it does not obviate the requirement
that an FCA plaintiff “still must allege facts that give rise to a strong inference of fraudulent intent.” U.S. ex rel.
Smith v. Yale Univ., 415 F. Supp. 2d 58, 83 (D. Conn, 2006) (cited in the opposition brief at page 16).

{00405309.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 11 of 15

license to base claims of fraud on speculation and conclusory allegations. A relator must make
allegations that lead to a strong inference that specific claims were indeed submitted and also
plead that the particulars of those claims were peculiarly within the opposing party’s
knowledge.” U.S. ex rel. Chorches for Bankr. Est. of Fabula vy. Am. Med. Response, Inc., 865
F.3d 71, 86 (2d Cir. 2017); U.S. ex rel. Tessler v. City of New York, 712 Fed. Appx. 27, 30 (2d
Cir. 2017).

Levine’s contention that “[e]ven if it was not Shams himself who individually self-
scheduled JO for routine follow-ups, the case of JO reinforces that this was Beth Israel’s
corporate practice and policy” (Opp. Br. at 15) gives up the whole game, as it reveals that the
allegations here pertain, at best, to Beth Israel’s practices regarding scheduling for unnecessary
follow-up visits and procedures, rather than any specific practice by Shams.!!

Moreover, Levine’s reliance on /egal conclusions regarding “the way in which the system
is supposed to operate” (Opp. Br. at 13-14) are not entitled to the presumption of truth. See, e.g.,
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007). Levine does not contest that his
allegations whether certain Medicare codes are or are not intended for follow-up visits constitute
legal conclusions and/or opinions. (See Moving Br. at 10 n.17)

Levine’s statement that the submission of a Medicare claim meets the elements of
making claims to the United States is irrelevant because he has not alleged that Shams made any
claims to the United States relating to RG, JO, MH, or any other patient.!?_ (Opp. Br. at 9 (citing
US. ex rel. Mikes v. Straus, 274 F.3d 687 (2d Cir. 2001).) See U.S. ex rel. Piacentile v. Amgen,

Inc., 336 F. Supp. 3d 119, 132 (E.D.N.Y. 2018) (dismissing FCA claim where the relator failed

 

"| Beth Israel is a former party to this action against whom Levine voluntarily (and inexplicably) dismissed his claims.

2 There are likewise no allegations that anyone at Beth Israel submitted false claims relating to these patients.

{00405309.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 12 of 15

to allege the dates on which claims were submitted or even an approximate range of dates). For
the Medicare claims generally referenced in the Amended Complaint, Levine fails to connect
them with any purportedly fraudulent conduct (except for some attenuated connection between a
single phone call in 2009 and the submission of a claim in 2017).'°

The Amended Complaint should be dismissed because it fails to allege FCA claims with
the requisite specificity.'*

B. The Allegations in the Amended Complaint are Time-Barred

Levine’s claims should be dismissed as untimely because the Amended Complaint asserts
entirely distinct claims against Shams—concerning purportedly fraudulent conduct occurring in
2009—that were not alleged in the initial pleading filed in 2012. Levine has not been able to
demonstrate that his claims are timely.

First, as set forth above, there is no nexus between any alleged Medicare claim filed
between 2012 and 2017 and any allegedly fraudulent conduct by Shams (which, if at all,
occurred in 2009). As such, 2009 is the relevant date for statute of limitations purposes, rather
than the date on which any Medicare claim was allegedly filed.'5 (Contra Opp. Br. at 3)

Second, Levine’s argument that the relation-back doctrine can save his untimely claims is

flat wrong. As the court in Hayes v. Dept. of Educ. of City of New York, 20 F. Supp. 3d 438, 449

 

'3 For this reason, the fact that Medicare submission forms can be considered false statements is irrelevant (see Opp.
Br. at 19-20 and cases cited therein) because no Medicare submissions referenced in the Amended Complaint have
any connection to RG, JO, or MH (and were submitted years after the allegations concerning those patients).

'4 To the extent the NYFCA claims remain a part of this action, Levine fails to counter the argument that the NYFCA
claims should be dismissed and therefore he has conceded that argument. In re UBS AG Sec. Litig., supra.

'S That the filing of Levine’s initial pleading may have tolled the statute of limitations as to McGuckin, Vascular
Access Centers, or other parties, against whom Levine detailed specific factual allegations in the initial pleading, is
irrelevant. (Contra Opp. Br. at 4-5.) (For this reason, the cases by Levine at page 4, footnote 4, of his brief are
inapposite.) The incredibly sparse allegations pertaining to Shams amount to nothing more than “naked assertions”
which could not survive a motion to dismiss, and certainly should not be the basis on which Levine should be permitted
to resurrect stale claims seven years after the initial pleading was filed.

{00405309.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 13 of 15

(S.D.N.Y. 2014) makes crystal clear: “the Second Circuit said unambiguously in that case
[Baylor] that Rule 15(c)(1)(B) relation back is simply unavailable in suits brought pursuant to §
3730(b)'s procedural requirements.” Moreover, Hayes completely undercuts Levine’s argument
that Baylor is limited solely to relation-back claims by the government (Opp. Br. at 5-6), as
Hayes concerned whether a relator could take advantage of relation-back to her own pleading to
save untimely claims.

Third, even if relation-back were available to Levine, he cannot take advantage of it. As
detailed in the moving brief, Shams barely features in the initial pleading at all — at most, it is
alleged that Beth Israel engaged in “the same over-utilization scams” as McGuckin (which
included a number of fraudulent acts different from those at issue here). The Amended
Complaint does not simply “flesh out” the claims with more particularity (Opp. Br. at 6)'%; it
invents entirely new factual allegations that are not alleged in the initial pleading. Indeed,
Levine’s opposition tellingly declines to make any specific comparison between the sparse
allegations in the initial pleading against the far more detailed factual allegations set forth in the
Amended Complaint.!’? Accordingly, even if relation back were available to him, Levine’s

claims against Shams do not relate back to the initial pleading for statute of limitation purposes.

Il. THE COURT SHOULD CONSIDER THE EXHIBITS ATTACHED TO THE
MOTION TO DISMISS AND NOT CONVERT THIS MOTION INTO ONE
FOR SUMMARY JUDGMENT

Levine contends that the Court cannot consider Exhibits 4 through 8 of the Wagner Decl.

because they are outside the pleadings. (Opp. Br. at 26-29.) In particular, he contends that the

 

16 Levine cannot cite a single case to support this contention.

7 Levine’s contention that any claim “predating August 5, 2019 by up to six years[] would still be timely” (Opp. Br.
at 6 n.5) is irrelevant because he has not alleged any timely claim in the six years predating August 5, 2019: the only
fraudulent conduct allegedly occurred in 2009.

{00405309.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 14 of 15

CMS data was presented in the Wall Street Journal and is not itself data from CMS."® This
ignores that the Wall Street Journal merely reproduced data from CMS (albeit in a more
accessible and presentable fashion than CMS). Levine does not (because he cannot) contend that
the Wall Street Journal’s CMS data is in any way inaccurate; indeed, he concedes it is “reliable
evidence.” (Opp. Br. at 28.) Consequently, the Court can take judicial notice of these
documents. !?

Should the Court determine that it cannot take judicial notice of material submitted by
Shams on the motion, it should not convert the motion to dismiss into a motion for summary
judgment. Instead, the Court may decline to consider the extraneous material, as there is more
than a sufficient basis—even without the exhibits submitted—on which this Court may grant
Shams’ motion to dismiss. See, e.g., Krasner v. Episcopal Diocese of Long Island, 374 F. Supp.
2d 306, 309 (E.D.N.Y. 2005) (“Although both parties have submitted numerous
exhibits outside of the pleadings in support of their arguments, the Court declines to consider

those materials and declines to convert the instant motion to one for summary judgment.”’).

 

'® Notably, Levine does not contest Shams’ argument that the Amended Complaint relied on this data, as presented in
the Wall Street Journal, in preparing the pleading, which is an independent basis on which this Court can take judicial
notice of the material.

'9 The Court can consider Exhibit 8 to the Wagner Decl. because it is a record and/or report of CMS, a federal
administrative body (and Levine does not argue otherwise). Levine’s claim that it is irrelevant (Opp. Br. at 28 n.6)
has nothing to do with whether it can be considered by the Court on this motion.

10
{00405309.DOCX; 3}
Case 1:12-cv-05103-LGS Document 198 Filed 12/18/19 Page 15 of 15

CONCLUSION”?

Based on the foregoing, the action should be dismissed with prejudice.

Dated: New York, New York
December 18, 2019

COHEN TAUBER SPIEVACK & WAGNER P.C.
Counsel for Defendant Joseph Shams, M.D.

By: _/s/ Stephen Wagner
Stephen Wagner
Jackson S. Davis
420 Lexington Avenue, Suite 2400
New York, New York 10170
Tel.: (212) 586-5800

swagner(@ctswlaw.com
jdavis@ctswlaw.com

 

20 Tn the unlikely event that this Court finds that Levine has sufficiently pleaded his FCA claims, discovery in this
matter should be limited in scope to the years 2009-2011, the time frame in which RG, JO, and MH were allegedly
scheduled for follow-up appointments (for which they never attended), Alternatively, discovery should be restricted
to the years for which Shams worked for Beth Israel, as Levine’s opposition contends that it was Beth Israel’s policies
that drove any purportedly improper self-referrals.

11
{00405309.DOCX; 3}
